The judgment under review will be affirmed, for the reasons expressed in the opinion filed in the former Supreme Court and reported in 136 N.J.L. 494. In the course of that opinion, however, the following appears:
"And if it be conceded arguendo that the provision for the fencing of vacant land devoted to such use (dealing in used cars) is invalid and unenforcible (we express no opinion as to this), the ordinance would not thereby be invalidated, for it embodies a clause that an ineffective or unconstitutional provision shall be deemed severable and shall not affect the remainder of the enactment."
The appellants on the oral argument waived the ground of appeal directed to the validity of the fencing provisions of the ordinance, and upon this subject we express no opinion.
The judgment is affirmed.
For affirmance: Chief Justice VANDERBILT and Justices CASE, OLIPHANT, BURLING and ACKERSON — 5.
For reversal: None.